DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:

Re claims 1-12, the prior art does not disclose an image capture apparatus having the specific limitations disclosed in claims 1-12, wherein the image capture apparatus comprises: an image sensor; and a controller that controls operation of the image sensor, wherein the image sensor has a plurality of pixels, each of the plurality of pixels comprises a photoelectric conversion device; and a first storage circuit that stores 

Re claim 13, the prior art does not disclose a control method of an image capture apparatus having the specific limitations disclosed in claim 13.  Claim 13 differs from claim 1 only in the fact that it is directed to a control method of an image capture apparatus rather than an image capture apparatus as claimed in claim 1.  Therefore, the reasons for allowance given above regarding claim 1 are also applicable to claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujikawa et al. US 2021/0329161 discloses an image capture device that adjusts a frame cycle based on a detected flicker of a light source.
Furuta US 2017/0343882 discloses an imaging apparatus including a flicker detection capability.
Shimoozono et al. US 2014/0375838 discloses an imaging apparatus including a flicker correction unit.
Nakagawara US 2012/0206640 discloses an imaging apparatus including a flicker detection capability.
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699